Exhibit 10.3





FORM OF
TRANSITION SERVICES AGREEMENT
BY AND BETWEEN
W. R. GRACE & CO.—CONN.
AND
GCP APPLIED TECHNOLOGIES INC.
DATED AS OF
JANUARY 27, 2016







    



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
DEFINITIONS    1

Section 1.01.Definitions    1
Article IISERVICES    6
Section 2.01.Services    6
Section 2.02.Performance of Services    6
Section 2.03.Charges for Services    7
Section 2.04.Reimbursement for Out-of-Pocket Costs and Expenses    7
Section 2.05.Changes in the Performance of Services    8
Section 2.06.Transitional Nature of Services    8
Section 2.07.Subcontracting    8
Article IIIOTHER ARRANGEMENTS    9
Section 3.01.Access    9
Article IVBILLING; TAXES    10
Section 4.01.Procedure    10
Section 4.02.Late Payments    11
Section 4.03.Taxes    11
Section 4.04.No Set-Off    11
Article VTERM AND TERMINATION    11
Section 5.01.Term    11
Section 5.02.Early Termination    11
Section 5.03.Interdependencies    12
Section 5.04.Effect of Termination    12
Section 5.05.Information Transmission    13
Article VICONFIDENTIALITY; PROTECTIVE ARRANGEMENTS    13
Section 6.01.Grace Conn and GCP Obligations    13
Section 6.02.No Release; Return or Destruction    13
Section 6.03.Privacy and Data Protection Laws    14
Section 6.04.Protective Arrangements    14
Article VIILIMITED LIABILITY AND INDEMNIFICATION    14
Section 7.01.Limitations on Liability    14

-i-

--------------------------------------------------------------------------------




Section 7.02.Obligation to Re-Perform; Liabilities    15
Section 7.03.Third-Party Claims    15
Section 7.04.Provider Indemnity    16
Section 7.05.Indemnification Procedures    16
Article VIIIMISCELLANEOUS    16
Section 8.01.Mutual Cooperation    16
Section 8.02.Further Assurances    16
Section 8.03.Audit Assistance    16
Section 8.04.Title to Intellectual Property    17
Section 8.05.Independent Contractors    17
Section 8.06.Counterparts; Entire Agreement; Corporate Power    17
Section 8.07.Governing Law    18
Section 8.08.Assignability    18
Section 8.09.Third-Party Beneficiaries    19
Section 8.10.Notices    19
Section 8.11.Severability    20
Section 8.12.Force Majeure    20
Section 8.13.Headings    20
Section 8.14.Survival of Covenants    20
Section 8.15.Waivers of Default    20
Section 8.16.Dispute Resolution    21
Section 8.17.Specific Performance    21
Section 8.18.Amendments    21
Section 8.19.Interpretation    22
Section 8.20.Mutual Drafting    22







-ii-

--------------------------------------------------------------------------------




TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT, dated as of January 27, 2016 (this
“Agreement”), is by and between W. R. Grace & Co.—Conn., a Connecticut
corporation (“Grace Conn”), and GCP Applied Technologies Inc., a Delaware
corporation (“GCP”).
R E C I T A L S:
WHEREAS, the board of directors (the “Grace Board”) of W. R. Grace & Co., a
Delaware corporation (“Grace”), has determined that it is in the best interests
of Grace and its stockholders to create a new publicly traded company that will
operate the GCP Business;
WHEREAS, in furtherance of the foregoing, the Grace Board has determined that it
is appropriate and desirable to separate the GCP Business from the Grace
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Grace Shares on the Record Date of all the
outstanding GCP Shares (the “Distribution”);
WHEREAS, in order to effectuate the Separation and the Distribution, Grace, GCP
and Grace Conn, have entered into a Separation and Distribution Agreement, dated
as of January 27, 2016 (the “Separation and Distribution Agreement”); and
WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which each
of the Parties shall provide Services to the other Party for a transitional
period.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:




--------------------------------------------------------------------------------




Article I
DEFINITIONS
Section 1.01.    Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.
“Baseline Charge” for a Service at any time shall mean the aggregate Charge for
such Service reflected (or deemed reflected) at such time on Schedule 1, applied
for the period from the Distribution Date through the end of the Service Period
for such Service (assuming no early termination pursuant to Section 5.02).
“Charge” and “Charges” have the meaning set forth in Section 2.03.
“Confidential Information” shall mean all Information that is either
confidential or proprietary and disclosed pursuant to a Service. For the
avoidance of doubt, Confidential Information hereunder shall not apply to
Information disclosed under the Cross License Agreement.
“Contemplated Third Party Service” shall mean a Service (or portion thereof)
contemplated as of the date hereof by the Parties to be provided by or through
one or more third-party service providers (for example, the contemplated
engagement of third-party consultants in connection with the provision of IT
Services hereunder).
“Cross License Agreement” has the meaning set forth in the Separation and
Distribution Agreement.
“Dispute” has the meaning set forth in Section 8.16(a).
“Distribution” has the meaning set forth in the Recitals.
“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Grace Board in its sole and absolute
discretion.
“Effective Time” shall mean 6:00 p.m., New York City time, on the Distribution
Date.

-2-

--------------------------------------------------------------------------------




“Force Majeure” shall mean, with respect to a Party, an event or circumstance
beyond the reasonable control of such Party (or any Person acting on its behalf)
which (a) does not arise or result from the fault or negligence of such Party
(or any Person acting on its behalf) and (b) by its nature would not reasonably
have been foreseen by such Party (or such Person), or, if it would reasonably
have been foreseen, was unavoidable, and includes acts of God, acts of civil or
military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment. Notwithstanding the
foregoing, neither of the following shall be deemed an event of Force Majeure:
(i) the receipt by a Party of an unsolicited takeover offer or other acquisition
proposal, even if unforeseen or unavoidable, and such Party’s response thereto
and (ii) the inability to obtain sufficient funds needed for the performance of
a Party’s obligations hereunder.
“GCP” has the meaning set forth in the Preamble.
“GCP Business” has the meaning set forth in the Separation and Distribution
Agreement.
“GCP Shares” shall mean the shares of common stock, par value $0.01 per share,
of GCP.
“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.
“Grace” has the meaning set forth in the Recitals.
“Grace Board” has the meaning set forth in the Recitals.
“Grace Business” has the meaning set forth in the Separation and Distribution
Agreement.
“Grace Conn” has the meaning set forth in the Preamble.
“Grace Shares” shall mean the common shares of Grace.
“Incremental Third Party Costs” has the meaning set forth in Section 2.07(b).
“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-

-3-

--------------------------------------------------------------------------------




client privileged communications), memos and other materials prepared by
attorneys or under their direction (including attorney work product), and other
technical, financial, employee or business information or data.
“Interest Payment” has the meaning set forth in Section 4.02.
“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.
“Level of Service” has the meaning set forth in Section 2.02(a).
“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.
“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.
“Minimum Service Period” for a Service shall mean the period set forth on
Schedule 1 opposite such Service under the column titled “Minimum Service
Period”.
“Out-of-Pocket Recoverable Cost” has the meaning set forth in Section 2.04.
“Parties” shall mean the parties to this Agreement.
"Payment Agreement" has the meaning set forth in Section 8.02.
“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.
“Provider” shall mean, with respect to any Service, the Party identified on
Schedule 1 hereto as the “Provider” of such Service (wherein “New Grace” refers
to Grace Conn, “New GCP” refers to GCP, and “New GCP Korea” and “New GCP Japan”
refer to GCP through certain subsidiaries of GCP).

-4-

--------------------------------------------------------------------------------




“Provider Indemnitees” has the meaning set forth in Section 7.03.
“Recipient” shall mean, with respect to any Service, the Party receiving such
Service hereunder.
“Recipient Indemnitees” has the meaning set forth in Section 7.04.
“Record Date” shall mean the close of business on the date to be determined by
the Grace Board as the record date for determining holders of Grace Shares
entitled to receive GCP Shares pursuant to the Distribution.
“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.
“Separation” has the meaning set forth in the Recitals.
“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.
“Service Baseline Period” has the meaning set forth in Section 2.02(a).
“Service Period” for any Service shall mean the period commencing on the
Distribution Date and ending on the earlier of (a) the date that a Party
terminates the provision of such Service pursuant to Section 5.02 and (b) the
end of the period set forth on Schedule 1 opposite such Service under the column
titled “Full Service Period”.
“Services” has the meaning set forth in Section 2.01.
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting
securities, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Tax” has the meaning set forth in the Tax Sharing Agreement.
“Tax Sharing Agreement” shall mean the Tax Sharing Agreement to be entered into
by and between Grace, GCP, and Grace Conn, and/or their respective Subsidiaries
in connection with the Separation, the Distribution and the other transactions
contemplated by the Separation and Distribution Agreement.
“Taxing Authority” has the meaning set forth in the Tax Sharing Agreement.
“Termination Charges” shall mean, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), the sum of (a) any and all costs, fees and
expenses (other than any severance or retention costs) payable by the Provider
of such Service to a Third Party principally

-5-

--------------------------------------------------------------------------------




because of the early termination of such Service; provided, however, that the
Provider shall use commercially reasonable efforts to minimize any costs, fees
or expenses payable to any Third Party in connection with such early termination
of such Service; and (b) any additional severance and retention costs, if any,
because of the early termination of such Service that the Provider of such
terminated Service incurs to employees who had been retained primarily to
provide such terminated Service (it being agreed that the costs set forth in
this clause (b) shall only be the amount, if any, in excess of the severance and
retention costs that such Provider would have paid to such employees if the
Service had been provided for the full period during which such Service would
have been provided hereunder but for such early termination).
“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.
“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.
ARTICLE II    
SERVICES
Section 2.01.    Services. Commencing as of the Effective Time, the Provider
agrees to provide, or to cause one or more of its Subsidiaries to provide, to
the Recipient, or any Subsidiary of the Recipient, the applicable services (the
“Services”) set forth on Schedule 1 hereto. For avoidance of doubt, nothing in
this Agreement shall be construed to require the Provider to perform any
services other than those set forth on Schedule 1 hereto.
Section 2.02.    Performance of Services.
(a)    The Provider shall perform, or shall cause one or more of its
Subsidiaries to perform (directly, through one or more of its Subsidiaries, or
through a third-party service provider in accordance herewith ) all Services to
be provided by the Provider in a manner that is based on its past practice and
that is substantially similar in all material respects to the analogous services
provided by or on behalf of Grace Conn or any of its Subsidiaries to Grace Conn
or its applicable functional group or Subsidiary (a “Level of Service”) during
calendar year 2015 (the “Service Baseline Period”).
(b)    Nothing in this Agreement shall require the Provider to perform or cause
to be performed any Service to the extent that the manner of such performance
would constitute a violation of any applicable Law or any contract or agreement
with a Third Party existing as of the Effective Time. If the Provider is or
becomes aware of any potential violation on the part of the Provider, the
Provider shall use commercially reasonable efforts to promptly advise the
Recipient of such potential violation, and the Provider and the Recipient will
mutually seek an alternative that addresses such potential violation. The
Parties agree to cooperate in good faith and use commercially reasonable efforts
to obtain any necessary Third Party consents required under any existing
contract or agreement with a Third Party to allow the Provider to perform, or
cause to be performed, all Services to be provided by the Provider hereunder in
accordance with the standards set forth in this Section 2.02. Unless otherwise
agreed in writing by the Parties, all reasonable out-of-pocket costs and
expenses (if any) incurred by any Party or any of its Subsidiaries in connection
with obtaining

-6-

--------------------------------------------------------------------------------




any such Third Party consent that is required to allow the Provider to perform
or cause to be performed such Services shall be divided proportionately between
the Provider and the Recipient in accordance with such Parties’ respective
utilization of such Services at such time. If, with respect to a Service, the
Parties, despite the use of such commercially reasonable efforts, are unable to
obtain a required Third Party consent, or the performance of such Service by the
Provider would constitute a violation of any applicable Law, the Provider shall
have no obligation whatsoever to perform or cause to be performed such Service.
(c)    The Provider shall not be obligated to perform or to cause to be
performed any Service in a manner that is materially more burdensome (with
respect to service quality or quantity) than the applicable Level of Service
during the Service Baseline Period. If the Recipient requests that the Provider
perform or cause to be performed any Service that exceeds the Level of Service
during the Service Baseline Period (which request shall be given by providing to
the Provider a Change Request Notice in the form attached hereto as Exhibit A),
then the Parties shall engage in good faith discussions and negotiations to
determine the feasibility of and the appropriate terms and conditions relating
to, the performance of such higher-level Service. If the Parties determine that
the Provider shall provide the requested higher Level of Service, then such
higher Level of Service shall be documented in a written amendment to this
Agreement signed by the Parties. Each amended section of Schedule 1 hereto, as
agreed to in writing by the Parties, shall be deemed part of this Agreement as
of the date of such written amendment and the Level of Service increases set
forth in such written amendment shall be deemed a part of the “Services”
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.
(d)    (i) Neither the Provider nor any of its Subsidiaries shall be required to
perform or to cause to be performed any of the Services for the benefit of any
Person other than the Recipient and its Subsidiaries, and (ii) EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR SECTION 7.04, EACH PARTY ACKNOWLEDGES
AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS” BASIS, THAT THE
RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING FROM OR RELATING TO ITS USE OF
AND RELIANCE UPON THE SERVICES, AND THAT THE PROVIDER MAKES NO OTHER
REPRESENTATIONS AND GRANTS NO OTHER WARRANTIES, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO THE
SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
(e)    Each Party shall be responsible for its own compliance with any and all
Laws applicable to its performance under this Agreement. No Party shall take any
action knowingly in violation of any such applicable Law that results in
Liability being imposed on the other Party.
Section 2.03.    Charges for Services. Subject to the specific terms of this
Agreement, the compensation to be received by the Provider for each Service
provided hereunder will be the fees or charges set forth on or calculated in the
manner set forth on Schedule 1 (or any sub-schedule)

-7-

--------------------------------------------------------------------------------




relating to the particular Service, subject only to any escalation, reduction or
other modifications provided for on Schedule 1 or elsewhere in this Agreement
(including Section 2.07). In consideration for the provision of a Service, the
Recipient or its Subsidiaries receiving such Service shall pay to the Provider
(or its designee) in the manner set forth in Article IV below, the fee or charge
for such Service as set forth in or calculated in the manner set forth on
Schedule 1 (as it may be amended or deemed amended pursuant to Section 2.02(c)
or Section 2.07) (each, a “Charge” and, collectively, the “Charges”). The
Provider shall provide the Recipient with an invoice for Charges along with
reasonable documentation (and any additional documentation reasonably requested
by the Recipient, promptly following such request, to the extent that such
documentation is in the Provider’s or its Subsidiaries’ possession or control)
to support the calculation of such Charges.
Section 2.04.    Reimbursement for Out-of-Pocket Costs and Expenses. In addition
to any increase to a Charge contemplated by Section 2.02(c), Section 2.07(b) or
Section 2.07(c), the Recipient shall reimburse the Provider for reasonable
out-of-pocket costs and expenses reasonably incurred by the Provider or any of
its Subsidiaries in connection with providing the Services (including reasonable
travel-related expenses) to the extent that such costs and expenses are not
included in the Charges for such Services (an “Out-of-Pocket Recoverable Cost”);
provided, however, that any such Out-of-Pocket Recoverable Cost in excess of
five hundred dollars ($500.00), in the aggregate, that is not consistent with
historical practice between the Parties for any Service (including business
travel and related expenses) shall require advance written approval of the
Recipient. Any authorized travel-related expenses incurred in performing the
Services shall be incurred and charged to the Recipient in accordance with the
Provider’s then-applicable business travel policies.
Section 2.05.    Changes in the Performance of Services. Subject to the
performance standards for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c), the Provider may make changes (including as contemplated by Section
2.07(b), if applicable) from time to time in the manner of performing the
Services (a) except in the case of changes contemplated by Section 2.07(b), if
the Provider is making similar changes in performing analogous services for
itself and (b) if the Provider furnishes to the Recipient reasonable prior
written notice (in content and timing) of such changes. No such change shall
materially adversely affect the timeliness or quality of, or (except as
otherwise provided herein) the Charges for, the applicable Service. If (i) any
such change by the Provider reasonably requires the Recipient to incur
incremental costs and expenses (excluding any change to the applicable Charge
contemplated by Section 2.07) in order to continue to receive and utilize the
applicable Services in the same manner as the Recipient was receiving and
utilizing such Service prior to such change and (ii) the aggregate amount of
such incremental costs and expenses in respect of such Service for the remainder
of the applicable Service Period exceeds 5% of the Baseline Charge for such
Service, then the Provider shall be required to reimburse the Recipient for all
such reasonable incremental costs and expenses. Upon request, the Recipient
shall provide the Provider with reasonable documentation, including any
additional documentation reasonably requested by the Provider to the extent such
documentation is in the Recipient’s or its Subsidiaries’ possession or control,
to support the calculation of such increase in costs and expenses.
Section 2.06.    Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable

-8-

--------------------------------------------------------------------------------




efforts to effectuate a smooth transition of the Services from the Provider to
the Recipient (or its designee).
Section 2.07.    Subcontracting. (a) A Provider may hire or engage one or more
Third Parties to perform any or all of its obligations under this Agreement
(including to provide Contemplated Third Party Services); provided, however,
that (i) such Provider shall use the same degree of care (but at least
reasonable care) in selecting each such Third Party as it would if such Third
Party was being retained to provide similar services to the Provider and (ii)
such Provider shall in all cases remain primarily responsible for all of its
obligations under this Agreement with respect to the scope of the Services, the
performance standard for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c) and the content of the Services provided to the Recipient. Subject to
the confidentiality provisions set forth in Article VI, each Party shall, and
shall cause its respective Affiliates to, provide, upon ten (10) Business Days’
prior written notice from the other Party, any Information within such Party’s
or its Affiliates’ possession that the requesting Party reasonably requests in
connection with any Services being provided to such requesting Party by a Third
Party, including any applicable invoices, agreements documenting the
arrangements between such Third Party and the Provider and other supporting
documentation; provided, that each Party shall be permitted to make no more than
one such request during any calendar quarter.
(b)    In the event that, pursuant to Section 2.07(a), a Provider determines to
hire or engage one or more Third Parties to perform a Service (or portion
thereof) that is not a Contemplated Third Party Service, the Charge for such
Service shall upon written notice from the Provider to the Recipient be
increased (and Schedule 1 shall, upon such notice, be deemed amended to so
reflect) by the amount of the incremental cost and expense, if any, incurred
directly or indirectly by the Provider in connection with providing the
applicable Service (or portion thereof) through such Third Party(s) (such
incremental costs, the “Incremental Third Party Costs”); provided, that any such
increase to the Charge for such Service shall require the consent of the
Recipient (not to unreasonably withheld, conditioned or delayed) (x) in the
event the aggregate amount of Incremental Third Party Costs in respect of such
Service for the remainder of the applicable Service Period would exceed the
greater of (1) 30% of the Baseline Charge for such Service and (2) $50,000 or
(y) to the extent the aggregate amount of the Incremental Third Party Costs for
the remainder of the applicable Service Period together with all other
Incremental Third Party Costs for which the Recipient has theretofore become
responsible under this Section 2.07 exceeds (A) $500,000, in the case Grace is
the Provider, or (B) $200,000 in the case GCP is the Provider.
(c)    Except in respect of costs and expenses the subject of Section 2.07(b)
(which shall be governed by such Section 2.07(b)), the Charge for a Service
(including Contemplated Third Party Services) shall upon written notice from the
Provider to the Recipient be increased (and Schedule 1 shall, upon such notice,
be deemed amended to so reflect) by the amount of any incremental costs and
expenses incurred directly or indirectly by the Provider in connection with
providing such Service (or portion thereof) resulting from the inaccuracy of any
of the assumptions upon which the Parties developed the Charges set forth as of
the date hereof on Schedule 1.



-9-

--------------------------------------------------------------------------------




ARTICLE III    
OTHER ARRANGEMENTS
Section 3.01.    Access.
(a)    GCP shall, and shall cause its Subsidiaries to, allow Grace Conn and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of GCP and its Subsidiaries that is necessary for Grace Conn and its
Subsidiaries to fulfill their obligations under this Agreement. In addition to
the foregoing right of access, GCP shall, and shall cause its Subsidiaries to,
afford Grace Conn, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
GCP and its Subsidiaries as reasonably necessary for Grace Conn to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services
being provided by GCP or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided that (i) such access shall not unreasonably interfere with any of the
business or operations of GCP or any of its Subsidiaries and (ii) in the event
that GCP determines that providing such access could be commercially
detrimental, violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids each such harm and
consequence. Grace Conn agrees that all of its and its Subsidiaries’ employees
shall, and that it shall use commercially reasonable efforts to cause its
Representatives’ employees to, when on the property of GCP or its Subsidiaries,
or when given access to any facilities, Information, systems, infrastructure or
personnel of GCP or its Subsidiaries, conform to the policies and procedures of
GCP and its Subsidiaries, as applicable, concerning health, safety, conduct and
security which are made known or provided to Grace Conn from time to time.
(b)    Grace Conn shall, and shall cause its Subsidiaries to, allow GCP and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of Grace Conn and its Subsidiaries that is necessary for GCP and its
Subsidiaries to fulfill their obligations under this Agreement. In addition to
the foregoing right of access, Grace Conn shall, and shall cause its
Subsidiaries to, afford GCP, its Subsidiaries and their respective
Representatives, upon reasonable advance written notice, reasonable access
during normal business hours to the facilities, Information, systems,
infrastructure and personnel of Grace Conn and its Subsidiaries as reasonably
necessary for GCP to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services being provided by Grace Conn or its Subsidiaries,
including in connection with verifying compliance with Section 404 of the
Sarbanes-Oxley Act of 2002; provided that (i) such access shall not unreasonably
interfere with any of the business or operations of Grace Conn or any of its
Subsidiaries and (ii) in the event that Grace Conn determines that providing
such access could be commercially detrimental, violate any applicable Law or
agreement or waive any attorney-client privilege, then the Parties shall use
commercially reasonable efforts to permit such access in a manner that avoids
each such harm and consequence. GCP agrees that all of its and its Subsidiaries’
employees shall, and that it shall use commercially reasonable efforts to cause
its Representatives’ employees to, when on the property of Grace Conn or its
Subsidiaries, or when given access to any facilities, Information, systems,

-10-

--------------------------------------------------------------------------------




infrastructure or personnel of Grace Conn or its Subsidiaries, conform to the
policies and procedures of Grace Conn and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to GCP from time to time.
ARTICLE IV    
BILLING; TAXES
Section 4.01.    Procedure. Charges for the Services shall be charged to and
payable by the Recipient. Amounts payable pursuant to this Agreement shall be
paid by wire transfer (or such other method of payment as may be agreed between
the Parties from time to time) to the Provider (as directed by the Provider), on
a monthly basis in the case of recurring fees, which amounts shall be due within
thirty (30) days of the Recipient’s receipt of each such invoice, including
reasonable documentation pursuant to Section 2.03. Except as may otherwise be
provided on Schedule 1 (or any sub-subschedule), all amounts due and payable
hereunder shall be invoiced and paid in U.S. dollars.
Section 4.02.    Late Payments. Charges not paid when due pursuant to this
Agreement (and any amounts billed or otherwise invoiced or demanded and properly
payable that are not paid within fifteen (15) days of the receipt of such bill,
invoice or other demand) shall accrue interest at a rate per annum equal to the
Prime Rate plus 5% or the maximum rate under applicable Law, whichever is lower
(the “Interest Payment”).
Section 4.03.    Taxes. Without limiting any provisions of this Agreement, the
Recipient shall bear any and all Taxes and other similar charges (and any
related interest and penalties) imposed on, or payable with respect to, any fees
or charges, including any Charges, payable by it pursuant to this Agreement,
including all sales, use, value-added, and similar Taxes, but excluding Taxes
based on the Provider’s net income. Notwithstanding anything to the contrary in
the previous sentence or elsewhere in this Agreement, the Recipient shall be
entitled to withhold from any payments to the Provider any such Taxes that the
Recipient is required by applicable Law to withhold and shall pay such Taxes to
the applicable Taxing Authority.
Section 4.04.    No Set-Off. Except as mutually agreed to in writing by the
Parties, no Party or any of its Affiliates shall have any right of set-off or
other similar rights with respect to (a) any amounts received pursuant to this
Agreement or (b) any other amounts claimed to be owed to the other Party or any
of its Subsidiaries arising out of this Agreement.
ARTICLE V    
TERM AND TERMINATION
Section 5.01.    Term. This Agreement shall commence at the Effective Time and
shall terminate upon the earlier to occur of (a) the last date on which either
Party is obligated to provide any Service to the other Party in accordance with
the terms of this Agreement; (b) the mutual written agreement of the Parties to
terminate this Agreement in its entirety; and (c) the date that is the
eighteen-month anniversary of the Distribution Date. Unless otherwise terminated
pursuant to Section 5.02, this Agreement shall terminate with respect to each
Service as of the close of business on the last day of the Service Period for
such Service. The Parties may, by written consent executed

-11-

--------------------------------------------------------------------------------




at least ten (10) days prior to the last day of the Service Period for any
individual Service, extend the Service Period for such Service on a
month-to-month basis for a period not to exceed the eighteen-month anniversary
of the Distribution Date. To the extent that the Provider’s ability to provide a
Service is dependent on the continuation of a specified Service, the Provider’s
obligation to provide such dependent Service shall terminate automatically with
the termination of such supporting Service.
Section 5.02.    Early Termination.
(a)    Without prejudice to the Recipient’s rights with respect to Force
Majeure, the Recipient may from time to time terminate this Agreement with
respect to the entirety of any individual Service but not a portion thereof:
(i)    subsequent to the end of the Minimum Service Period for such Service, for
any reason or no reason, upon the giving of at least thirty (30) days’ prior
written notice to the Provider of such Service; provided, however, that any such
termination (x) may only be effective as of the last day of a month and (y)
shall be subject to the obligation to pay any applicable Termination Charges
pursuant to Section 5.04; or
(ii)    if the Provider of such Service has failed to perform any of its
material obligations under this Agreement with respect to such Service, and such
failure shall continue to be uncured for a period of at least thirty (30) days
after receipt by the Provider of written notice of such failure from the
Recipient; provided, however, that any such termination may only be effective as
of the last day of a month; and provided, further, that the Recipient shall not
be entitled to terminate this Agreement with respect to the applicable Service
if, as of the end of such period, there remains a good-faith Dispute between the
Parties (undertaken in accordance with the terms of Section 8.16) as to whether
the Provider has cured the applicable breach.
(b)    The Provider may terminate this Agreement with respect to any individual
Service, but not a portion thereof, at any time upon prior written notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement relating to such Service, including making payment of
Charges for such Service when due, and such failure shall continue to be uncured
for a period of at least thirty (30) days after receipt by the Recipient of a
written notice of such failure from the Provider; provided, however, that any
such termination may only be effective as of the last day of a month; and
provided, further, that the Provider shall not be entitled to terminate this
Agreement with respect to the applicable Service if, as of the end of such
period, there remains a good-faith Dispute between the Parties (undertaken in
accordance with the terms of Section 8.16) as to whether the Recipient has cured
the applicable breach.
Section 5.03.    Interdependencies. The Parties acknowledge and agree that (a)
there may be interdependencies among the Services being provided under this
Agreement; (b) upon the request of either Party, the Parties shall cooperate and
act in good faith to determine whether (i) any such interdependencies exist with
respect to the particular Service that a Party is seeking to terminate pursuant
to Section 5.02 and (ii) in the case of such termination, the Provider’s ability
to provide a particular Service in accordance with this Agreement would be
materially and adversely affected

-12-

--------------------------------------------------------------------------------




by such termination of another Service; and (c) in the event that the Parties
have determined that such interdependencies exist (and, in the case of such
termination that the Provider’s ability to provide a particular Service in
accordance with this Agreement would be materially and adversely affected by
such termination), the Parties shall negotiate in good faith to amend Schedule 1
hereto with respect to such termination of such impacted Service, which
amendment shall be consistent with the terms of comparable Services.
Section 5.04.    Effect of Termination. Upon the termination of any Service
pursuant to this Agreement, the Provider of the terminated Service shall have no
further obligation to provide the terminated Service, and the Recipient of such
Service shall have no obligation to pay any future Charges relating to such
Service; provided, however, that the Recipient shall remain obligated to the
Provider for (a) the Charges owed and payable in respect of Services provided
prior to the effective date of termination for such Service, and (b) any
applicable Termination Charges (which, in the case of each of clauses (a) and
(b), shall be payable only in the event that the Recipient terminates any
Service pursuant to Section 5.02(a)(i)). In connection with the termination of
any Service, the provisions of this Agreement not relating solely to such
terminated Service shall survive any such termination, and in connection with a
termination of this Agreement, (i) Article I, this Article V, Article VII and
Article IX, and Liability for all due and unpaid Charges, and Termination
Charges shall continue to survive indefinitely, and (ii) all confidentiality
obligations hereunder shall survive until the end of the applicable period set
forth in Section 6.01.
Section 5.05.    Information Transmission. The Provider, on behalf of itself and
its respective Subsidiaries, shall use commercially reasonable efforts to
provide or make available, or cause to be provided or made available, to the
Recipient, in accordance with Section 6.1 of the Separation and Distribution
Agreement, any Information received or computed by the Provider for the benefit
of the Recipient concerning the relevant Service during the Service Period;
provided, however, that, except as otherwise agreed to in writing by the Parties
(a) the Provider shall not have any obligation to provide, or cause to be
provided, Information in any non-standard format, (b) the Provider and its
Subsidiaries shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.
ARTICLE VI    
CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS
Section 6.01.    Grace Conn and GCP Obligations. Subject to Section 6.04, until
the five (5)-year anniversary of the date of the termination of this Agreement
in its entirety, each of Grace Conn and GCP agrees, on behalf of itself and
shall cause each of its Subsidiaries, to hold, and to cause its respective
Representatives to hold, in strict confidence, with at least the same degree of
care that applies to Grace Conn’s Confidential Information pursuant to policies
in effect as of the Effective Time, all Confidential Information concerning the
other Party or its Subsidiaries or their respective businesses that is either in
its possession (including Confidential Information in its possession prior to
the date hereof) or furnished by such other Party or such other Party’s
Subsidiaries

-13-

--------------------------------------------------------------------------------




or their respective Representatives at any time pursuant to this Agreement, and
shall not use any such Confidential Information other than for its performance
of this Agreement and such other purposes as may be expressly permitted
hereunder, except, in each case, to the extent that such Confidential
Information has been (a) in, or later becomes part of, the public domain or
generally available to the public, other than as a result of a disclosure by
such Party or any of its Subsidiaries or any of their respective Representatives
in violation of this Agreement; (b) later lawfully acquired from other sources
by such Party or any of its Subsidiaries, which sources are not themselves bound
by a confidentiality obligation or other contractual, legal or fiduciary
obligation of confidentiality with respect to such Confidential Information; or
(c) independently developed or generated without reference to or use of the
Confidential Information of the other Party or any of its Subsidiaries. If any
Confidential Information of a Party or any of its Subsidiaries is disclosed to
the other Party or any of its Subsidiaries in connection with providing the
Services, then such disclosed Confidential Information shall be used only as
required to perform such Services.
Section 6.02.    No Release; Return or Destruction. Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any Confidential
Information of the other Party addressed in Section 6.01 to any other Person,
except its Representatives or Affiliates who need to know such Confidential
Information in their capacities as such (whom shall be advised of their
obligations hereunder with respect to such Confidential Information) and except
in compliance with Section 6.04, and (b) to use commercially reasonable efforts
to maintain such Confidential Information in accordance with Section 6.9 of the
Separation and Distribution Agreement. Without limiting the foregoing, when any
such Confidential Information is no longer needed for a Service hereunder or the
purposes contemplated by the Separation and Distribution Agreement, this
Agreement or any other Ancillary Agreements, each Party will promptly after
request of the other Party either return to the other Party all such
Confidential Information in a tangible form (including all copies thereof and
all notes, extracts or summaries based thereon) or notify the other Party in
writing that it has destroyed such information (and such copies thereof and such
notes, extracts or summaries based thereon).
Section 6.03.    Privacy and Data Protection Laws. Each Party shall comply with
all applicable state, federal and foreign privacy and data protection Laws that
are or that may in the future be applicable to the provision of the Services
under this Agreement.
Section 6.04.    Protective Arrangements. In the event that a Party or any of
its Subsidiaries either determines on the advice of its counsel that it is
required to disclose any information pursuant to applicable Law or receives any
request or demand under lawful process or from any Governmental Authority to
disclose or provide information of the other Party (or any of its Subsidiaries)
that is subject to the confidentiality provisions hereof, such Party shall
notify the other Party (to the extent legally permitted) as promptly as
practicable under the circumstances prior to disclosing or providing such
information and shall cooperate, at the expense of the other Party, in seeking
any appropriate protective order requested by the other Party. In the event that
such other Party fails to receive such appropriate protective order in a timely
manner and the Party receiving the request or demand reasonably determines that
its failure to disclose or provide such information shall actually prejudice the
Party receiving the request or demand, then the Party that received such request
or demand may thereafter disclose or provide information to the extent required
by such Law (as so advised by its

-14-

--------------------------------------------------------------------------------




counsel) or by lawful process or such Governmental Authority, and the disclosing
Party shall promptly provide the other Party with a copy of the information so
disclosed, in the same form and format so disclosed, together with a list of all
Persons to whom such information was disclosed, in each case to the extent
legally permitted.


ARTICLE VII    
LIMITED LIABILITY AND INDEMNIFICATION
Section 7.01.    Limitations on Liability.
(a)    SUBJECT TO SECTION 7.02, THE LIABILITIES OF THE PROVIDER AND ITS
SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES, FOR THE SALE, DELIVERY,
PROVISION OR USE OF ANY INDIVIDUAL SERVICE SHALL NOT EXCEED 25% OF THE AGGREGATE
CHARGES PAID AND PAYABLE UNDER THIS AGREEMENT TO SUCH PROVIDER BY THE RECIPIENT
IN RESPECT OF SUCH SERVICE, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE
TOTAL LIABILITIES OF THE PROVIDER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE
REPRESENTATIVES, COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR FAILURE TO
ACT IN CONNECTION HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS
AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES
PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, SHALL NOT EXCEED
$3,000,000.00.
(b)    IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR THEIR RESPECTIVE
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT
(OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM), AND EACH
PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS
REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE.
(c)    The limitations in Section 7.01(a) and Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with (i) either Party’s
Liability for breaches of confidentiality under Article VI, (ii) either Party’s
obligations under Section 7.03, or (iii) the gross negligence, willful
misconduct, or fraud of or by the Party to be charged.
Section 7.02.    Obligation to Re-Perform; Liabilities. In the event of any
breach of this Agreement by the Provider with respect to the provision of any
Services (with respect to which the Provider can reasonably be expected to
re-perform in a commercially reasonable manner), the Provider shall (a) promptly
correct in all material respects such error, defect or breach or re-perform in
all material respects such Services at the request of the Recipient and at the
sole cost and expense of the Provider and (b) subject to the limitations set
forth in Section 7.01, reimburse the Recipient and its Subsidiaries and
Representatives for Liabilities attributable to such breach by the Provider.

-15-

--------------------------------------------------------------------------------




The remedy set forth in this Section 7.02 shall be the sole and exclusive remedy
of the Recipient for any such breach of this Agreement; provided, however, that
the foregoing shall not prohibit the Recipient from exercising its right to
terminate this Agreement in accordance with the provisions of Section
5.02(a)(ii). Any request for re-performance in accordance with this Section 7.02
by the Recipient must be in writing and specify in reasonable detail the
particular error, defect or breach, and such request must be made no more than
one month from the later of (x) the date on which such breach occurred and (y)
the date on which such breach was reasonably discovered by the Recipient.
Section 7.03.    Third-Party Claims. In addition to (but not in duplication of)
its other indemnification obligations (if any) under the Separation and
Distribution Agreement, this Agreement or any other Ancillary Agreement, the
Recipient shall indemnify, defend and hold harmless the Provider, its
Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”), from and against any and all claims of Third Parties relating to,
arising out of or resulting from the Provider’s furnishing or failing to furnish
the Services provided for in this Agreement, other than (a) Third Party Claims
arising out of the gross negligence, willful misconduct or fraud of any Provider
Indemnitee and (b) as set forth in Section 2.02(b).
Section 7.04.    Provider Indemnity. In addition to (but not in duplication of)
its other indemnification obligations (if any) under the Separation and
Distribution Agreement, this Agreement or any other Ancillary Agreement, the
Provider shall indemnify, defend and hold harmless the Recipient, its
Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Recipient
Indemnitees”), from and against any and all Liabilities relating to, arising out
of or resulting from the sale, delivery, provision or use of any Services
provided by such Provider hereunder, but only to the extent that such Liability
relates to, arises out of or results from the Provider’s gross negligence,
willful misconduct or fraud.
Section 7.05.    Indemnification Procedures. The procedures for indemnification
set forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution
Agreement shall govern claims for indemnification under this Agreement.
ARTICLE VIII    
MISCELLANEOUS
Section 8.01.    Mutual Cooperation. Each Party shall, and shall cause its
Subsidiaries to, cooperate with the other Party and its Subsidiaries in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or its Subsidiaries; and, provided, further, that this Section 8.01
shall not require such Party to incur any out-of-pocket costs or expenses unless
and except as expressly provided in this Agreement or otherwise agreed to in
writing by the Parties.
Section 8.02.    Further Assurances. Each Party shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of any and all documents and instruments that any other
Party may reasonably request in order to effect the intent

-16-

--------------------------------------------------------------------------------




and purpose of this Agreement and the transactions contemplated hereby. Without
limiting the foregoing, upon the request of either Party, the other Party shall
enter into, or shall cause its
applicable Subsidiaries to enter into, such additional agreement(s) (a “Payment
Agreement”) as
may be reasonably necessary to implement the Parties’ obligations with respect
to effecting
payment and reimbursement pursuant to Sections 2.03 and 2.04. For the avoidance
of doubt, any
such Payment Agreement shall merely memorialize the provision and receipt of
Services
pursuant to this Agreement and shall be subject to (i) the same covenants, terms
and conditions
as this Agreement and (ii) the provisions with respect to dispute resolution,
indemnification and
limitations on liability set forth in Articles VI and VII.


Section 8.03.    Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by a Governmental
Authority (including a Taxing Authority), standards organizations, customers or
other parties to contracts with such Parties or their respective Subsidiaries
under applicable Law, standards or contract provisions. If a Governmental
Authority, standards organization, customer or other party to a contract with a
Party or its Subsidiary exercises its right to examine or audit such Party’s or
its Subsidiary’s books, records, documents or accounting practices and
procedures pursuant to such applicable Law, standards or contract provisions,
and such examination or audit relates to the Services, then the other Party
shall provide, at the sole cost and expense of the requesting Party, all
assistance reasonably requested by the Party that is subject to the examination
or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or Information is within the
reasonable control of the cooperating Party and is related to the Services.
Section 8.04.    Title to Intellectual Property. Except as expressly provided
for under the terms of this Agreement or the Separation and Distribution
Agreement or the Cross License Agreement, the Recipient acknowledges that it
shall acquire no right, title or interest (including any license rights or
rights of use) in any intellectual property which is owned or licensed by the
Provider, by reason of the provision of the Services hereunder. The Recipient
shall not remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any intellectual property owned or licensed
by the Provider, and the Recipient shall reproduce any such notices on any and
all copies thereof. The Recipient shall not attempt to decompile, translate,
reverse engineer or make excessive copies of any intellectual property owned or
licensed by the Provider, and the Recipient shall promptly notify the Provider
of any such attempt, regardless of whether by the Recipient or any Third Party,
of which the Recipient becomes aware.
Section 8.05.    Independent Contractors. The Parties each acknowledge and agree
that they are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, partnership or any other relationship between the
Parties. Employees performing services hereunder do so on behalf of, under the
direction of, and as employees of, the Provider, and the Recipient shall have no
right, power or authority to direct such employees.

-17-

--------------------------------------------------------------------------------




Section 8.06.    Counterparts; Entire Agreement; Corporate Power.
(a)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.
(b)    This Agreement, the Separation and Distribution Agreement and the
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
(c)    Grace Conn represents on behalf of itself and, to the extent applicable,
each of its Subsidiaries, and GCP represents on behalf of itself and, to the
extent applicable, each of its Subsidiaries, as follows:
(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and
(ii)    this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforcement is considered in a proceeding in law or in equity.
(d)    Each Party acknowledges and agrees that delivery of an executed
counterpart of a signature page to this Agreement (whether executed by manual,
stamp or mechanical signature) by facsimile or by email in portable document
format (PDF) shall be effective as delivery of such executed counterpart of this
Agreement. Each Party expressly adopts and confirms each such facsimile, stamp
or mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.
(e)    Except as otherwise expressly provided in this Agreement, in the event of
any conflict or inconsistency between the provisions of this Agreement and the
provisions of the Tax Sharing Agreement, the provisions of the Tax Sharing
Agreement shall control over the inconsistent provisions of this Agreement as to
matters specifically addressed in the Tax Sharing Agreement. For the avoidance
of doubt, (i) the Tax Sharing Agreement shall govern all matters

-18-

--------------------------------------------------------------------------------




(including any indemnities and payments among the parties and each other member
of their respective Groups and the allocation of any rights and obligations
pursuant to agreements entered into with Third Parties) relating to Taxes or
otherwise specifically addressed in the Tax Sharing Agreement.
(f)     In the event of any conflict or inconsistency between the provisions of
this
Agreement and the provisions of a Payment Agreement, this Agreement shall
govern, except to
the extent the parties expressly agree otherwise in a Payment Agreement.


Section 8.07.    Governing Law. This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.
Section 8.08.    Assignability. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
change of control.
Section 8.09.    Third-Party Beneficiaries. Except as provided in Article VII
with respect to the Provider Indemnitees in their capacities as such, (a) the
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any other Person except the Parties any rights or
remedies hereunder; and (b) there are no other third-party beneficiaries of this
Agreement and this Agreement shall not provide any other Third Party with any
remedy, claim, Liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.
Section 8.10.    Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person or by overnight courier service, to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 8.10):
If to Grace Conn, to:



-19-

--------------------------------------------------------------------------------




W. R. Grace & Co.
7500 Grace Drive
Columbia, Maryland 21044
Attention:    General Counsel
with a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:    Andrew R. Brownstein
    Gregory E. Ostling
If to GCP, to:

GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, Massachusetts 02140
Attention:    General Counsel
with a copy (prior to the Effective Time) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:    Andrew R. Brownstein
    Gregory E. Ostling
Any Party may, by notice to the other Party, change the address to which such
notices are to be given.
Section 8.11.    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.
Section 8.12.    Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation hereunder (other
than the obligation to pay money) so long as and to the extent to which any
delay or failure in the fulfillment of such obligations is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay unless this Agreement has
previously been terminated under Article V or under this Section 8.12.

-20-

--------------------------------------------------------------------------------




A Party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such Force Majeure, (a) provide written
notice to the other Party of the nature and extent of such Force Majeure; and
(b) use commercially reasonable efforts to remove any such causes and resume
performance under this Agreement as soon as reasonably practicable (and in no
event later than the date that the affected Party resumes providing analogous
services to, or otherwise resumes analogous performance under any other
agreement for, itself, its Affiliates or any Third Party) unless this Agreement
has previously been terminated under Article V or this Section 8.12. The
Recipient shall be (i) relieved of the obligation to pay Charges for the
affected Service(s) throughout the duration of such Force Majeure and
(ii) entitled to permanently terminate such Service(s) if the delay or failure
in providing such Services because of a Force Majeure shall continue to exist
for more than thirty (30) consecutive days (it being understood that the
Recipient shall not be required to provide any advance notice of such
termination to the Provider).
Section 8.13.    Headings. The Article, Section and Paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
Section 8.14.    Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.
Section 8.15.    Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice any
other rights of the waiving Party. No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.
Section 8.16.    Dispute Resolution.
(a)    In the event of any controversy, dispute or claim (a “Dispute”) arising
out of or relating to any Party’s rights or obligations under this Agreement
(whether arising in contract, tort or otherwise), calculation or allocation of
the costs of any Service or otherwise arising out of or relating in any way to
this Agreement (including the interpretation or validity of this Agreement),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.
(b)    In any Dispute regarding the amount of a Charge or a Termination Charge,
if such Dispute is finally resolved pursuant to the dispute resolution process
set forth or referred to in Section 8.16(a) and it is determined that the Charge
or the Termination Charge, as applicable, that the Provider has invoiced the
Recipient, and that the Recipient has paid to the Provider, is greater or less
than the amount that the Charge or the Termination Charge, as applicable, should
have been, then (i) if it is determined that the Recipient has overpaid the
Charge or the Termination Charge, as applicable, the Provider shall within
fifteen (15) business days after such determination reimburse the Recipient an
amount of cash equal to such overpayment, plus the Interest Payment,

-21-

--------------------------------------------------------------------------------




accruing from the date of payment by the Recipient to the time of reimbursement
by the Provider; and (ii) if it is determined that the Recipient has underpaid
the Charge or the Termination Charge, as applicable, the Recipient shall within
fifteen (15) business days after such determination reimburse the Provider an
amount of cash equal to such underpayment, plus the Interest Payment, accruing
from the date such payment originally should have been made by the Recipient to
the time of payment by the Recipient.
Section 8.17.    Specific Performance. Subject to Section 8.16, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties.
Unless otherwise agreed in writing, the Parties shall continue to provide
Services and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of Section 8.16 and this
Section 8.17 with respect to all matters not subject to such Dispute; provided,
however, that this obligation shall only exist during the term of this
Agreement.
Section 8.18.    Amendments. No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.
Section 8.19.    Interpretation. In this Agreement, (a) words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires; (b) the
terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules, Annexes and Exhibits hereto) and not to any
particular provision of this Agreement; (c) Article, Section, Exhibit, Annex and
Schedule references are to the Articles, Sections, Exhibits, Annexes and
Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in the United States or New
York, New York; (i) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all

-22-

--------------------------------------------------------------------------------




references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to January 27,
2016.
Section 8.20.    Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.
[Remainder of page intentionally left blank]







-23-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
W. R. GRACE & CO.—CONN.
By:
/s/ Mark A. Shelnitz

Name: Mark A. Shelnitz
Title: Vice President and Secretary
GCP APPLIED TECHNOLOGIES INC.
By:
/s/ Mark A. Shelnitz

Name: Mark A. Shelnitz
Title: Vice President and Assistant Secretary



[Signature Page to Transition Services Agreement]